Citation Nr: 0913782	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-17 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted for the 
claim of entitlement to service connection for bilateral knee 
arthritis due to trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1964 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for bilateral knee arthritis due to trauma.


REMAND

The Veteran is seeking service connection for bilateral knee 
arthritis due to trauma.  This claim was denied on the merits 
in a prior final rating decision dated in May 2002.  Since 
the time of that decision, the Veteran has applied to reopen 
his claim for a de novo review.  In order for the claim to be 
reopened, the Veteran is required to submit new and material 
evidence that is pertinent to his claims of entitlement to 
service connection for bilateral knee arthritis due to 
trauma.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA) with regard to new and material evidence 
claims.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The Veteran has not received the proper VCAA notice as 
required by Kent.  The Veteran has not received 
correspondence from the RO that provides the bases for the 
previous denial of VA compensation for a back disorder in the 
prior May 2002 final rating decision, and the Veteran has not 
been notified of the specific evidence and information that 
is necessary to reopen his claim for service connection for 
this disability.  Therefore, the Veteran should be provided 
with a proper notice letter that complies with the Court's 
holding in Kent.

The appeal is remanded for the following action:

The AMC/RO should send the Veteran a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006), as it pertains to new and 
material evidence to reopen the claim for 
service connection for bilateral knee 
arthritis due to trauma.  Specifically, 
the Veteran should be informed of the 
reason(s) that his claim was previously 
denied as well as the information and 
evidence not of record (1) that is 
necessary to reopen his claim for service 
connection for bilateral knee arthritis 
due to trauma, (2) that VA will seek to 
obtain, and (3) that he is expected to 
provide.  The Veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



